Patrick O'Connor recovered a judgment in the Court of Common Pleas of Cuyahoga county against The Cleveland Electric Illuminating Company and defendant in error Ursprung, for injuries claimed to have been sustained by O'Connor while he was working on the premises of the illuminating company at what is known as its transformer station, between Bedford and Northfield. The illuminating company prosecutes error in this court, and among other things complains that the trial court made the wrong application of the legal theory of inherent danger.
The facts in the case show that the illuminating company had let certain work to an independent contractor, Ursprung; that Ursprung had sublet this work to another contracting firm, Vogt Conant; that Patrick O'Connor was an employee of Vogt  Conant.
The premises of the illuminating company where this work was to be performed were at the company's Northfield substation, which property consisted of several acres of land. It was proposed to install there certain transformers to reduce high voltage electricity to a lower voltage. The electricity was conveyed from its power plant at Ashtabula over a high tension wire carrying 132,000 volts of electric current. This wire was supported by towers of skeletal steel framework some sixty feet high. The wires suspended between these towers were approximately fifty-two feet above the ground, being the height at which such high-powered wires are usually carried by towers over the countryside. In arranging for its transformers it was proposed to do certain work which necessitated the erection of other skeletal steel frame-work towers upon cement piers, which towers when completely erected would rise to a maximum height of about forty-two feet, which additional towers were to be placed immediately below the high-tension wires, or in close *Page 32 
proximity to a position immediately below said wires, so that when completed there would be between the high tension wires and the top of the new towers, a distance of at least ten or twelve feet at the nearest point. The contract for this construction work was let by the illuminating company to R.S. Ursprung, and he then sublet certain of said work to subcontractors Vogt  Conant. A crew of men, employees of Vogt  Conant, had proceeded with the work by assembling the steel tower upon the ground some distance from where it was eventually to be erected upon the cement piers. They then proceeded to convey this skeletal tower by the use of a crane which was attached to an automobile truck. The arm or boom of this crane was thirty-six feet long, with a sixteen foot extension. The skeletal steel tower was lifted by the boom, and the automobile truck proceeded to convey said tower toward the abutment. Several of the workmen, employees of Vogt  Conant, proceeded to walk along with and to guide the tower from unduly swinging upon the cable. Patrick O'Connor was one of these men. While in the course of conveying this tower to the cement pier the tip of the boom came in contact with the high tension wires, causing a violent discharge of electricity, from which Patrick O'Connor sustained his injuries.
In letting this contract, the illuminating company retained no control over the method of the performance of this work by Ursprung, or by his subcontractors, Vogt  Conant.
Patrick O'Connor claimed that the illuminating company was negligent in that because of the inherent danger connected with said work the company failed to exercise ordinary care in providing a "safety man" to watch and warn the workmen so that said boom of the crane would not come in contact with the high tension wires. The illuminating company contended *Page 33 
there was no such duty upon it to furnish a "safety man" to warn the workmen while their work was in progress. It contended that its duty to exercise ordinary care was fulfilled when it had made known to the contractor, the subcontractors and the workmen all the conditions of danger attendant upon the performance of such work.
The record clearly discloses that the contractor, subcontractors and all of the workmen, especially including Patrick O'Connor, were well aware of the dangers from electricity surrounding the performance of this work.
Patrick O'Connor testified that he knew the wires were charged. He had worked around the job several weeks before; had been warned before to keep away from such wires, and knew that they were "live wires." The high-tension wires were not hidden; they were open to the view of all workmen, and all the workmen knew that they were there and that they were charged with high tension electricity.
Patrick O'Connor contended that because of the inherent danger connected with this work the illuminating company could not relieve itself of liability by letting this work to an independent contractor. Both O'Connor and the illuminating company asserted that the act of lifting the boom of the crane so as to cause it to come in contact with the high tension wire was an act of negligence.
The theory of the inherent danger doctrine is a benign theory of the law, whereby one who has been injured through no negligence on his part may recover damages for such injuries from the owner or proprietor who has let the work to an independent contractor — the injuries resulting from some negligent act of the independent contractor in the performance of said work. The theory of this law is that because of the inherent danger connected with the work in question *Page 34 
the proprietor cannot relieve himself of the responsibility when the independent contractor is negligent in a way which results in injury to another. This doctrine of inherent danger inures to the benefit of third persons who have been injured without negligence on their part. It does not inure to one actively participating in the performance of the work.
The trial court submitted the case to the jury only on the theory that the work to be done was inherently dangerous and that there could be no delegation of care to an independent contractor. The questions of error complained of have been narrowed to a consideration of the one question whether this work was inherently dangerous, and whether, therefore, defendant was required to have a so-called "safety man" present at the time. The defendant contended that the inherent danger theory did not apply.
It is our opinion that the doctrine of inherent danger does not apply in this case. O'Connor was not a stranger to the work. He was a member of the crew whose negligence caused the event complained of, and out of which his injuries resulted. He was an active participant in the events with full knowledge of all the conditions surrounding the place and with full knowledge of its dangers.
Counsel for O'Connor have cited many cases to sustain his contention that the doctrine of inherent danger applied to this case. But in all the cases cited the party claiming to have been injured was a third party, not in any way connected with the work in question, except in the one case of Jacobs, a Minor, v. Fuller Hutsinpiller Co., 67 Ohio St. 70, 65 N.E. 617, 65 L.R.A., 833. In that case a boy about fifteen years of age was employed to work at machinery, which was furnished by defendant and operated in defendant's plant, which machinery was dangerous when operated by one who had not been properly instructed in its use. *Page 35 
The boy in attempting to operate the machinery was injured. It was claimed that plaintiff was injured because defendant neglected to notify him of the dangerous character of the machine, and neglected to give him instructions in the operation thereof. It was claimed by defendant that plaintiff was employed by an independent contractor. The court held that the defense that the plaintiff was an employee of an independent contractor would not avail defendant, because it was an undisputed fact that defendant had agreed to furnish the machinery and material, and this machinery was dangerous to plaintiff because he had not been properly instructed in its use. The court stated on page 73:
"It is a case in which, under the circumstances shown, `a resulting injury * * * might have been anticipated as a direct or probable consequence of the performance of the work contracted for, if reasonable care is omitted in the course of its performance.'"
The reasonable care omitted was the failure of the defendant to instruct in the dangers of the machine.
That case is distinguished from the instant case in that O'Connor and his fellow workmen were fully aware of all the conditions and dangers incident to the work on the property of the illuminating company. The company did not neglect to advise and warn O'Connor of the conditions and dangers. There were no hidden dangers not known to them. No negligence therefore appears on the part of the defendant.
For the reasons that the trial court made a misapplication of the doctrine of inherent danger in his instructions to the jury, and that no negligence of the defendant appears, the judgment of the Common Pleas Court will be reversed and final judgment entered for plaintiff in error.
Judgment reversed, and judgment for plaintiff in error. *Page 36 
LIEGHLEY, P.J., concurs in judgment.